FILED
                            NOT FOR PUBLICATION                             MAY 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SATINDER SINGH BAIDWAN,                          No. 05-76626

              Petitioner,                        Agency No. A097-102-668

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2010 **
                              San Francisco, California

Before: ARCHER, Senior Circuit Judge,***and CALLAHAN and BEA, Circuit
Judges.

       Satinder Singh Baidwan, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

        ***
            The Honorable Glenn L. Archer, Jr., United States Circuit Judge for
the Federal Circuit, sitting by designation.
immigration judge ’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”).1

      We lack jurisdiction to review the IJ’s determination that Baidwan’s asylum

application was untimely because that finding is based on disputed facts. See 8

U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007)

(per curiam). Accordingly, we dismiss the petition for review as to Baidwan’s

asylum claim.

      Substantial evidence supports the IJ’s adverse credibility determination

because the discrepancies regarding the circumstances of his third arrest go to the

heart of his claims. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).

Accordingly, Baidwan’s withholding of removal claim fails.

      Because Baidwan’s CAT claim is based on the same testimony the IJ found

not credible, and he offers no other evidence the agency should have considered,

he has failed to establish eligibility for CAT relief. See Farah v. Ashcroft, 348
F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.



      1
        Because the parties are familiar with the facts of this case, we repeat them
here only as necessary to the disposition of this case.

                                          2